PARKER, Judge.
Defendant assigns as error the trial judge’s recapitulation of evidence in which he stated that Bobby Sneed, Jr., one of defendant’s alibi witnesses, testified on cross-examination that he and the defendant were friends. Defendant maintains this statement by the trial judge violated G.S. 1-180 in that it could have intimated to the jury that the Court did not find this witness’s testimony to be worthy of belief. We find no error. The trial judge was merely recapitulating correctly the evidence as it is set out in the record.
Defendant contends that the trial court committed reversible error in entering a judgment imposing a sentence against defendant which was greatly in excess of the sentence given his codefendant, Andrea Tinsley, under Tinsley’s plea bargaining arrangement with the State. Defendant received a prison sentence for a term of not less than seven and not more than *670nine years, a permissible term under G.S. 14-2. “The fact that others tried on similar charges are given shorter sentences is not ground for legal objection, the punishment imposed in a particular case, if within statutory limits, being within the sound discretion of the trial judge.” 3 Strong, N. C. Index, 2d, Criminal Law § 138; State v. Taborn, 268 N.C. 445, 150 S.E. 2d 779 (1966).
Defendant maintains the Court committed reversible error in refusing to conduct a voir dire hearing to determine whether the District Attorney had talked with defense witnesses and improperly influenced their testimony. We find no showing in the record indicating any abuse of the trial court’s discretion in not inquiring into an assertion of undue influence over these witnesses by the District Attorney. Neither the record nor defendant’s brief indicates in what manner, if any, defendant contends the testimony of the witnesses may have been affected by their discussions with the district attorney.
No error.
Judges Hedrick and Arnold concur.